Summit App. No. 21724, 2004-Ohio-2821. On appellees’ motion for leave to dismiss claim with prejudice and motion for remand and appellant’s request for attorney fees and costs.
IT IS ORDERED by the court that appellees’ motion for leave to dismiss claim with prejudice and motion for remand be, and hereby are, granted and this cause is remanded to the trial court with instructions to allow the appellees to dismiss their claim for wrongful discharge in violation of public policy.
IT IS FURTHER ORDERED by the court that appellant’s request for attorney fees and costs be, and hereby is, denied.
IT IS FURTHER ORDERED by the court, sua sponte, that the opinion of the court of appeals may not be cited as authority except by the parties inter se.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnicic, Pfeifer, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Lundberg Stratton, J., dissents and would deny appellees’ motion for leave to dismiss claim with prejudice and grant appellant’s request for attorney fees and costs.